Citation Nr: 1146353	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-30 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Propriety of the severance of entitlement to a total disability rating based on individual unemployability (TDIU), effective November 2007.

2. Entitlement to an effective date prior to December 12, 2007 for a 60 percent disability rating for right leg radiculopathy.

3. Entitlement to an effective date prior to February 11, 2008 for a 50 percent disability rating for depression.

3. Entitlement to an effective date prior to February 11, 2008 for a 40 percent disability rating for left leg radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of October 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The RO severed the Veteran's award of TDIU in the October 2007 rating decision and granted increased ratings for his leg disabilities and depression in the June 2008 rating decision.

Although the issues of entitlement to earlier effective dates were not certified to the Board, the record reflects that the Veteran wrote to VA in September 2008 and contended that he was entitled to an earlier effective date for his schedular total disability award based on "deterioration of conditions in both right and left legs as well as deteriorated mental state." He contended that an effective date of November 1, 2007 was appropriate for the increased ratings assigned for his service-connected right and left leg radiculopathies and his depression. The Board accepts that statement as a notice of disagreement (NOD) to the June 2008 rating decision. As the RO has not issued a statement of the case as to these issues, they are remanded to the RO for appropriate development. Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995). 

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.



REMAND

The claims file reflects that the VA Office of the Inspector General (VAOIG) conducted an investigation into documents submitted by the Veteran in support of his TDIU claim. Any determination by the VAOIG may bear on the outcome of the Veteran's appeal, but no investigative reports appear within the claims file.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Contact the Veteran and his representative to provide him the opportunity to submit any additional evidence he may have to support his claim that his award of TDIU was improperly severed.

2. Obtain copies of all available documentation pertaining to the OIG's 2007 investigation that might bear on the present appeal, including, but not limited to, copies of any interview transcripts, investigative reports, and/or findings of fraud or lack thereof. 

3. Associate with the record any available materials, redacted or omitted to the extent necessary under the laws of the United States. If no pertinent evidence is available or can be obtained, that fact must be documented. 

4. Concurrently with the above-directed development, issue to the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the effective dates of the increased ratings assigned for his bilateral leg radiculopathies and depression by the June 2008 rating decision. The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2010). If the Veteran perfects the appeal as to these issues, the RO/AMC must conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent. Additionally, if the Veteran continues to pursue an appeal of these issues, the RO must ascertain if he desires a hearing before the Board.

5. Readjudicate the issue on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and an appropriate period of time for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



